TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED JULY 8, 2015



                                     NO. 03-14-00419-CV


                               Marshall Jackson, Jr., Appellant

                                                v.

              Denny Morrison, Janice Robinson, Gateway Foundation, Inc.,
        Jesus Sanchez, Robert Auert, Patrick Lowe, and Anita Bjornaas, Appellees




             APPEAL FROM 22ND DISTRICT COURT OF HAYS COUNTY
              BEFORE JUSTICES PURYEAR, PEMBERTON, AND FIELD
                   AFFIRMED -- OPINION BY JUSTICE FIELD




This is an appeal from the judgment signed by the trial court on May 7, 2014. Having reviewed

the record and the parties’ arguments, the Court holds that there was no reversible error in the

judgment. Therefore, the Court affirms the trial court’s judgment. Because appellant is indigent

and unable to pay costs, no adjudication of costs is made.